The general rule, laid down in Wilcox v. The RhodeIsland Co., 29 R.I. 292, is that the verdict of a jury, when approved by the justice who presided at the trial, will be sustained by this court in the absence of anything to indicate that the jury were influenced in their finding by improper motives, or that the judge erred in his ruling. Moreover, when the verdict of a jury has been disapproved by the judge who presided at the trial, and a motion for a new trial has been granted by him on the ground that the verdict fails to administer substantial justice, such exercise of his power will not be disturbed by this court unless it clearly appears that such conclusion of the trial judge is erroneous. Such error is not apparent in this case.
The plaintiff's exceptions are therefore overruled, and the case is remitted to the Superior Court for a new trial.